Case 2:21-cv-00776-CKD Document1 Filed 04/30/21 Page 1 of 16

Lira Muhrmmar A de.A. MAavcus Tohwson ATV 220—

 

 

 

 

 

Name and Prisoner/Booking Number a 4
-—T i - E ;
Sauth Oya “Sal FILED |
Place of Confinement . _ a
& ‘al
6325 role avd 40 202
Mailing Address ; _ APR
Dublin CA 44504
City, State, Zip Code | CLERK, U.S. DISTRICT COURT
EASTERY DISTRICT OF CALIFORNIA
(Failure to notify the Court of your change of address may result in dismissal of this action.) BY a

 

DEPUTY CLERK

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

—_— )
YEA Mihanmad .)
(Full Name of Plaintiff) Pl aintiff, )
24- ~ suse. CKD PC
Vv. ) CASE NoZ:2 1 cv 0 778 +
) (To be supplied by the Clerk)
ay S€AN Rose ,)
(Full Name of Defendant) )
Q)  Sohw Doe )
a | ) ) CIVIL RIGHTS COMPLAINT
3)  Ssehny Doe /) BY A PRISONER
Sohn Doe
(4) Oe ) original Complaint
Defendant(s). )  (CIlFirst Amended Complaint
CO Check if there are additional Defendants and attach page 1-A listing them. ) oO S econ d Am en d ed Cc ompl aint

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
M28 U.S.C. § 1343(a); 42 U.S.C. § 1983

L] 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
CJ Other:

2. Institution/city where violation occurred: 5 tee Keto) C A [1for al 4

 

Revised 3/15/2016 1

 
Case 2:21-cv-00776-CKD Document1 Filed 04/30/21 Page 2 of 16

B. DEFENDANTS

 

 

 

 

 

 

 

 

1. Name of first Defendant: . The first Defendant is employed as:
(Position and Title) " (Institution)

2. Name of second Defendant: . The second Defendant is employed as:
(Position and Title) " (Institution)

3. Name of third Defendant: . The third Defendant is employed as:
(Position and Title) “ (Institution)

4. Name of fourth Defendant: . The fourth Defendant is employed as:
(Position and Title) " (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.
C. PREVIOUS LAWSUITS

1. Have you filed any other lawsuits while you were a prisoner? Yes L] No

2. If yes, how many lawsuits have you filed? 2. Describe the previous lawsuits:

a. First prior lawsuit:

1. Parties: MuhaAnnad _ vy CCA

 

 

 

 

 

2. Court and case number: v/a tloqgt new .
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?) aq Avopped
Khe CASE .
b. Second prior lawsuit:
1. Parties: MuhAmnad Vv. SAM O0aguair DA: (
2. Court and case number: WE don't Kay L
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?) §- sw on
Nhe CASE

 

c. Third prior lawsuit:
1. Parties: Vv.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

2

 
Cas@j2:21-cy077GCKD Pocumeént1 Filed 04/30/21 Page 3 of 16
Bere Fe PAaeS F 9

|) Defended Sav Rete Stockhen! Felice Departed

}) Defendants Dehn Noe (I-3 ) St 2 betes fo Ii cL. O64¢rtree
2) Neleud Antg C (ry O f Grscktow

4) Ne Fenda t We | Ip ath Mélical Departrent

5) Defealent Tehw See werk Lr welled
Case 2:21-cv-00776-CKD Document1 Filed 04/30/21 Page 4 of 16

D. CAUSE OF ACTION

CLAIM I ce attechel
1. State the constitutional or other federal civil right that was violated: PEE Re

 

2. Claim I. Identify the issue involved. Check only one. State additional issues in separate claims.
(_] Basic necessities [] Mail [| Access to the court [_] Medical care
(_] Disciplinary proceedings [_] Property LJ Exercise of religion L] Retaliation
LJ Excessive force by an officer [| Threat to safety [] Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim J. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal

authority or arguments. g Ce At de Le A
“OO ATT Che,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

5. Administrative Remedies:
a. Arethere any administrative remedies (grievance procedures or administrative appeals) avaijable at your

institution? Yes LI] No
b. Did you submit a request for administrative relief on Claim I? C1] Yes [No
c. Did you appeal your request for relief on Claim I to the highest level? Clyes LNo
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not. TL WAG Not aN afi \ but On Whe ctree ts

 

 

 
Case 2:21-cv-00776-CKD Document1 Filed 04/30/21 Page 5 of 16

CLAIM yee Attached

1. State the constitutional or other federal civil right that was violated:

 

 

2. Claim II. Identify the issue involved. Check only one. State additional issues in separate claims.
LJ Basic necessities LJ Mail LJ Access to the court L] Medical care
L] Disciplinary proceedings LJ Property LJ Exercise of religion L] Retaliation
L] Excessive force by an officer [] Threat to safety C1 Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim I. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal

authority or arguments. Gee Atkac hel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

5. Administrative Remedies.
a. Arethere any administrative remedies (grievance procedures or administrative appeals) available at your

institution? LJ] Yes LI No
b. Did you submit a request for administrative relief on Claim II? LJ] yes LI No
c. Did you appeal your request for relief on Claim II to the highest level? LJ Yes LI No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

 
Case 2:21-cv-00776-CKD Document1 Filed 04/30/21 Page 6 of 16

CLAIM OI (
€€ Lhe,
1. State the constitutional or other federal civil right that was violated: 7€ Ak tached

 

2. Claim III. Identify the issue involved. Check only one. State additional issues in separate claims.
LJ Basic necessities LC] Mail L] Access to the court L] Medical care
LJ Disciplinary proceedings LJ Property LJ Exercise of religion LJ Retaliation
CO Excessive force by an officer [1 Threat to safety L] Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim HII. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal

authority or arguments. Cee Ha hel
a C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at your

institution? Ll Yes LINo
b. Did you submit a request for administrative relief on Claim III? Ll Yes LI No
c. Did you appeal your request for relief on Claim III to the highest level? Ll Yes LI No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

If you assert more than three Claims, answer the questions listed above for each additional Claim on a separate page.

5

 
Case 2:21-cv-00776-CKD Document1 Filed 04/30/21 Page 7 of 16

E. REQUEST FOR RELIEF

State the relief you are seeking: See q tte he A
7L. gt

 

 

 

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct. —

Executed on uf / z & / 2 LZ inf Le?

DATE SIGRATURE OF PLAINTIFF

 

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

 

 

 

(Attorney’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space you may attach
more pages, but you are strongly encouraged to limit your complaint to twenty-five pages. If you attach
additional pages, be sure to identify which section of the complaint is being continued and number all pages.
Remember, there is no need to attach exhibits to your complaint.

 
 

 

Case 2:21-cv-00776-CKD Document1 Filed 04/30/21 Page 8 of 16
kiGA MuhAnnAd Aled. Mavees Fohwhonw ATV 227
5326 Rroer klvd
Dublin CA T4508
Ty fro fer

 

 

 

 

 

(COMPLAINT WITH STURT DEMAND
Tntveduchon!
Thitisacwl rights acthonw filed by kita Meuhpenrel A
State prisoner wha is 17 the county saul, for damages ungler | Y2
L516. 1493 alleqiag Oye C$ivey Use at force anf Jenral of
médical Cave in Viola hoa at the Eighth Amewddneat. The
Fourth Aneddment, fre Due Kreg Clauwe of fhe Four eewth
Antnlaert the Dla Ht aloo allées the torts of assault
an battery end negh gence. Epotowal yu Gy tNyactwe rele
Surisdie How |
i. The Court has jucisd ichon) OVET tye Pleas ahfl's clain of
VielahoN of Leleval Conshtutonal vie ht? unlev 42 UGC. 1331
(1) aad 1343.
2. (he Court has cupplemental vuvidichon over the pleat le
Shak law tort clains u Ndr 26 U.S.C - 1367.
Yar he:
3. The plainhft kiFA Muhanad wAL on the streets
during the events describe in this complarat.
4. Defendants San Ross Sohw Doe, John Doe Toha Doe
Gre Sdeclé ton Police ohcey s enpleyel for the 2 Stoektow
(owe depactrent, They are uel in thew offical and
tadividua | Capacity
TITLE OF DOCUMENT:. : CASE NO.:
PAGENO.__s- OF __—s§-§« [JDC TEMPLATE]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
XO oo: ~l nN ws & 1o% N _

NO NO NO NO N KN KN NO RO wm ee ee ee
oOo SN DN OO FF WD NYO KF OD OO CO DT DR WH BP WD HPO KF COC

 

 

Case 2:21-cv-00776-CKD Document1 Filed 04/30/21 Page 9 of 16
5 Delertint City at Stecleton for SAACH On Ag the.
U¢e of LKCESS VE force lnadeg “ate traiains aad a SC eLN IA,
at police officers ant aliernat; vely for fAi lin fo Adopt A poles
perelading tre use of excttyive force. Suh yn athicaletpncity
e Dele, tent wel ant is faz mMéfical departMent here at Santa
Rita Sarl aati geneally respon $1ble tor Curing fratision ot
Médical cave +0 whales An | Speci trea Mes for ¢ chehelin rhical
apporntméats Out sife +e yal Lyhen 4 mnale neal cyeteralreeh
dreatnert ov eV Alaa fons Sued in_otfical A a
7. Defentant Sohw Dee is fhe Melie a / Advrin :sttAdoc of
Wella. lf ho ty résponsible for the en Set ltg bakety of relea!
Cave +0 inmater here at the sail. Thi gewen Oversees ysuec
With the wrAtes care ov look over Speen lizel dveatnerts
oF Walanbows. Suek i Auf her othr ! aad tadiwidaa! capaertes
& All Tp2 Aelerlante fave gcled Gad Contrree 42 act, adler C9P7
ot cofade law af al! dimes releyArt fo tars complarat:
| Facts. |

4 ON or about Séplen ber 20 2019 plarahdt had get bp
A feht at wolle ant wWAs GON a4 home but insteal weat
+o ais chi Leer Cousin howe. “hen hea gullet Ap he seen
& Qoltce CAY Spee ug to hin therefore, he got bac le
Lato the Car ant lect. Td fucael Ato & high Spee
Chase anh planhtt car endet up being in A ditch,
Plarnbhts Could barely résponsively ansuer dods fhe.
fret, he had suet wrecke) inte A ditch.
Lm Misuse ef Fovee!
jo Shotly atter these events defendants Seaw Loy

{[ ZWohw doe, 2 Sohw Doe 23 Sohw toe alon, wo Af

TITLE OF DOCUMENT: CASE NO.:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAGE NO.OF ___.—ss [JDC TEMPLATE]
- WwW NN

il
12
13
14
15
16
17

18.

19
20
21
22
23
24

25

26
27
28

Case 2:21-cv-00776-CKD Document 1° Filed 04/30/21 Page 10 of 16
Other oF ficers Care 40 the Car.

 

LL. Plarcb£t alleges that of ficecs Struck plainh fe wittout
WIA NING aboud the Lace ard wayariag plaahdt eye whick

 

lef) hie With Floadlevs ya h eg eye.

 

iz. + further allégs Hadat lodee Ad Plant tt fail .
to Coryly with any Commands ¢ qiven by ofhees CeLst
off cerl Of Strilee ov atbenpt $0 sterile. olbicevs,

 

oOo CO NN HN WN

 

 

13 Of fice Ross sArl “ He calles out for fre 4° Choi My

 

hands, ”

[4 AS he cays “He Aida get A response he US6) hic Rast
Sontawmend Aton (0c 40 break out Aciver Sife front
li dow “

Io Ag Ina t he tA IL Ag flAce Loss tuas aloo hitfag Alar abhtt
inthe Face with fre. LCR in hic Jefe eye leaving hin wot th
aw Orbit Frachwe.

 

Mle while at the sare rime officer he Wrel RCE ts brenk
plata bh dt feo t An| Ankle callef A CAlcaneal LrActuce,
IZ. The blow 40 the hea andl foot twhich ws so torcehel
dhat it Scattered his richt ankle inhe preces Are _J4Ve
platahtt head trauma.”

1h. The break tion he Wi Ndovo aloo kt glass LUbESAEL

Iw plarat dt face fof yes
19, Downy thee @vents othicers the weve preeat-At he scene

 

ghid vot. stop the. ge oft € KLEE Ve fovee.
20. Even after oss Admitted about use of force to Sf.

 

Unter wood é larnhdtt have Not FAlk wiht dayone G hen
it Wok te Steckborn Folica | Departrenat-

 

Ql Afker the above-described atsaalt, Plarattt ats

 

TITLE OF DOCUMENT: CASE NO.:

 

PAGENO._ OF — ss [JDC TEMPLATE]

 
Co Oo SN DR UH FSF WY VN

N NO NO NHN YD YN KN NNO NO RR Re Ee
eo ~s DN A BP WH NO |§ CFS BO fF AD DR A FSF WS NO | OS

 

 

Case 2:21-cv-00776-CKD Document1 Filed 04/30/21 Page 11 of 16

tAken +0 SAnl Sore 4 rod cnresr | Hosta | were Alarah tf .
ws gat in A NCCE brace. and L places inl & CAst on bis (ght foots)
Denial of Metical CAre
22. D wag by aught to Santa Rida Saal on ov about Oct T
2020 ani came eye. with toot, pnee, eye 2 aa] Clauctrophabye|
SUES.
23 Mélyal heve at Santa Ride Ta, | urde the Comyeay oft
Well gate.
ZY Ala rah “HE have filel Maay Gu seal ances Aealiag wtth pus
helical cues for Cx Arle gaievance Nae berg , (22-5623 ClAuheAd
bic)! s(t: 0452 ice fov foot) (2i- oon 7 fost wot weated ); (20 70 nediene.
renewel) plus others .
at Paiahdt CAte2. peve reghing Cargerg on hus fight foot wort.
his feof being Swolles all he heae Since the ireileat of 2°1f,
Ue. Pla ahdE Medic atrons wag char) ard he was given Mobic
for Fhe yin ard (welling of hic foot.
ZZ. Ll the Cueat oF that plavartt blood pressure got As
huh As [bo over [00 and chiyel tek Wich:
26. The new Nuvve (athonec(N, ) heve sail ite doctor herd
Chou Bi have KNowA Givi iad Me. Mobic GA being on High bla
_pligav€ mele va wes pe block yrticurt +9 Gh leve le,
24, T was Gt Khe poiat +e have & Stroke oc ofter ifues
be ing Khare Nigh
30. Plaoh FE Aske, for ice "packs ke bééy tre Swelliag dow?
which the Outsyle foot doctor approved ant gat iA for
but nelical here vebel give (tf fo he. |
Ul. the N.6 took he off Mobic Ant place Me oal
ty lene On ly do (2wer My blood fe lar’ -
TITLE OF DOCUMENT: CASE NO.:
PAGENO.. ss OF © ——s [DC TEMPLATE]

 

 

 

 

 

 

 

 

 

 

 

 
ao SN DN AH FSF WH NY

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00776-CKD Document1 Filed 04/30/21 Page 12 of 16
g2- flaintt have been took off of ty leniol ang doad
4cx Nod rg doy the fain or NO 1C€ packs.
Re Pon Ef have pet ins & Natber of rélical requeds for
renewel ice &nd Fyledol along mith ge Lvanceg tnd hive been dcaicl. |
34 flaahtt bz Leen Aenreh burgery Ori his foot heve because the |
docter has ont ib bee, if the shade. piisan do it since in Going back,
aC Thevefove the Nechor a lad want to do the work on ib
Bo Well Wth have tol) he over aad over f Li choa'bagree wrth
luhakdhey ave Aorng ZL Can acievinnce it L have but Hout don't
Chinse the P14 tA Day boosh.
37. Fe ny knee the only Hing 2 WAL gue ute A knee.
brace and they dyok AW K-ray.
26. Vlaiahde is 1 Claudroyhobic 4 rd catre eoith Bb pers for The
doctor | PCbed Shatiag dak.

4 / Thors h We lvath, have Not clr) he ahoet this icue whens
got here infovhe) then ahocd it. O1€ NiP Came out
An. Plaabtd typlaaad he neelel LOPES her here bho 144 he.
CAnnA be - lacesk iW omiall roots ev bottr del cells withortw ident.
Ho Since thit ig in _plarah ft f| lz it should been easy f° bndle.

NA 114 Up rate thes day bag been Aone.

4 tbeeve Lorine todry te glace plaiaht# in A Uasrbe
poskiad that he Cart date. Plawh&t Shows eff cove PARES
born the doctor but they Say they reel Samed hing from heve.
42 Everodive ploinhtt eke for Nartrey. or WhO Is yo) Charge plarahtt
Never CAN ae gel 4a Ares. This brs been Ga O95 O15 7 Beblen

43 Platt 1¢ snl gceat pind ped hy ankle i¢ sh Appel doat fun popay
4 Un! wlovrrmbond Ant be het, it the plasattt is wot prenygtly provided
wi! hs Surgery hy dhe Dactor Stntes he risles f pecnaneat duability
TITLE OF DOCUMENT: CASE NO.:

 

 

 

 

 

 

 

 

 

 

 

 

 

PAGE NO. ____ OF [JDC TEMPLATE}
 

 

Case 2:21-cv-00776-CKD Document1 Filed 04/30/21 Page 13 of 16
—Ahisse ot € Lycessive. Fevce .

 

 

phe Use aE evcesnave lovee.

 

lo. De Po the faz} thet plaanntt wae hit iW the face

 

pnd foot Ln aakle bvoleent Clearly shows that he hy h ly
pra ictable Con begu lace Of A pai lave po trary woudl rue

 

bn Ire Soe cific 1) sures Suttercf,

47. Ag well ag dhe £Ailure do dvainf rey Ceat]ed the (ev ite fovee
behiat dui conshtyhoaal Violabon

yg. DF fice jateaho all av rveklegsy LOVEE a Violent
Contvoat hon.

44 Thi would be News it the City was not Qwave of Hhs.event
but dhs ts a regular event that the City 1 Awave Od b offers
SD. This has been he widesore Al ra chee all hous h dot author
by wittern/ /4 Ww Pr expres yo hey.

ZL haz been peirantat hn, Cwwell epablihel $? C20 Sfcbe

a Catton fhat has Leen Golay, O4 for feavs.

ER. Thre hae been Many high speals chase ral Stoc lito
in tAIT OF ther Asis A ASEEE force . For €xreyple the.
ledest Uce of force” on Devial Cater (17 yeatord) hik
Spee Chie, he was beat up by Stockton! oftices [M1 hae/ hie
gad Omar Vi Hapalar bolt, frced.

53, The latest vos in Ete bay TRE Yd fel. Sahei Barn
Filel seit agatack C ity of Shoclebons aad lew Sfcletond otheers,
SY labhté Case har wot bee Ar isolated lacelent but well
[Caan TO the City of StHoc ledens.

cS. TN thet, ( hie Ere Zones od Stockton Folie crcl
in, Edst Ety Zues(4]4[21) cle fa chrentet f2ltctes

TITLE OF DOCUMENT: CASE NO.:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAGENO._ OF —_ ss (SDC TEMPLATE]

 
&_ Ww NN

oOo Oo T NN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00776-CKD Document1 Filed 04/30/21 Page 14 of 16
Slo "| That shade we shoul make attempts to Avo ctrileval
an arShbee around pe heal anal nécle aa when possi ble, u
CT Ths i very Clear that fyere heve bea aal Ongoing po ble
oir eyces ve. fovee US uer LAS Shoe kKhow.
cy Maddor Keun Lincold Sard he we of excessive forte t€
img cceptable aah will not be ¢onJonel jn Shocktow eu “
4 Clearly the city b AWAVE of Alig poren which War been
goirg on ‘or years
(90, The City failed to ivan its officers has Jemontivatel A
Ad beate adiégerewe S90 ke. “ehts ot ike inh bi bands iy The city)
ol hey have Greovidel its police Ab cers With Jo Warairg hat
ba ver ‘on The use of force. before dep ley ing then rate the pucslic
w2 Lt the Cy AY wai ty Police fhe peoceleets were jladepunde.
Thus because the Sane {ing keep ha geen tag.
b3 ou See A pattern of €C¥LCEEE VE lovee cases from high
speed Chases,
(of, Plaintt¢ Ia(ue (€S An obrey qv Aes pacuerel AS A result
of Aw despread practice Stockton Police have wen) fly | Awad
Wik, for Yeas.
bC The Conse of contact demowshates the jovi ay bg
lenowlelee anf accephance of the dispute! Cond vet: —
bc. AHer tne abovel- desenbes the City ad Stockton has been
Aware oF excéeove. force Aol Mes ie plot a woleted eve at:
Claims for Ke lef
lo? The acttons of deberdarte Sean KoS Doe I- 3
Coby oF Stockton in the uce of €xceseive force ag bras

the plaiah tt without nee ov OCOvee ator O¥ iA bailrag “to
inte, veae fo re VOat fhe Muyuse oF force, turer © clove

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TITLE OF DOCUMENT: CASE NO.:
PAGENO.__ OF ____ [JDC TEMPLATE]

 

 
0 Oo ND KN HW BF WwW PY &

NY NO NO NO NO NO NO HN DN mm mm me et
oo “ NO A Se YD NY KEK ODOllUlUlUlCOUlUlClClCUMmwOUMLULUDNCUCUM UU ULULN CULE CUD

Case 2:21-cv-00776-CKD Document1 Filed 04/30/21 Page 15 of 16
mal Ie iowsly aal sAdishcAlly and esashtutel cruel aaf undsugl

 

puashuert ia _yrolafon of the &* dh aah Due HOCK Clase

 

of | jy Arrtadeenty. Algo well As Epopone Lay rtf

 

bg. The achiow$ of detendin hess Doe I-S ta usta 2 phy shal

 

force Agarast dhe plarabft tuithogt pees OV prev cahors conth tutel|

 

he. bor fot AgsAalt aad battery under Are law of CAli tfornig.

 

64 The failure of delerinG Well pat dal John Doe te gue,

 

Ades uate helical cave, te _plarahtt feof which (on shiFehes

 

Je lhevade indibleverce to fhe. ylarahtes serous prélial need¢

 

In yrol4 row ot the git Arerlment: EMo trov4 | LF ayacy

 

(alias Kégnds del!

 

 

WHEREFORE, plat tt (ea tabs that the court qraat dhe follows,
A Thue & Axclaratory _jtud Leak Shah t+)

 

\: The physical Abuse of fhe lar ablt by Acterlerle hog
(Sar Doe I~ 3) violated dhe Claratit ts fights Under dhe yt

 

ant Due procte, Clave of jdt Arrenleteat? and cor. Hhitel

 

an Selb bathen, unter cate law,

 

 

 

2. defendant (Soha Doe 1-3) bile be kee chon to
ee Lhysical qgbust at plarahté Violated rc Cights undear

sgh al Due (races Clause of 14" prreslucate arf con shitty
he assault arg battery unler Chote \ Aw.

Weferdants Wellyads Ax) Tohn Dee achewS in baribiag 0
“eats Ade, uade Medel Cara for dre lat ahdd yrolated ‘and
pontine to “yolade {he Al la ah £5 (ight unfer the. > Anendnert
(2, Thue Aw Ln yuchor Ordesing Atlendanrts Well aad. 3 Joh Det
-\, Plant tt be seak back 12 ered Soon he fracch hes Courk
Ck SO he can gee he Gugerd

2. Lranddiedely have plarah tf ieee his mele An (Cé
TITLE OF DOCUMENT: CASE NO.:

 

 

 

 

 

 

 

 

 

 

 

 

PAGE NO. ___ OF [JDC TEMPLATE]

 
oOo CO SS NHN On FP WD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:21-cv-00776-CKD Document1 Filed 04/30/21 Page 16 of 16
3 Carey ott without de lay the treatetert Wetel by cuck

 

me) cal practitioner.

 

“ Award Compensatory dannget 1a the Pollo wis Amouats:

 

 Uarierebb- UNGpec ited damages jeiatly And severally stash
lene City of Stockton, “Ros an (Sehw Doe (-3 )

 

for the - physical and motronal (Myurtes gushed As A

 

resulde of the plairht?'s bea has,

 

Z. Un specihmed damages jointly Av severally Agatast detaf-
ants Wellvath ant Soha | Doe fov the chycical An ertohodaal
Wyary (esulting from dheir failuve : P provide. Ade wake Medica |

 

CAve deo the plarabté

 

EE. frit paateve dAmaces 19a Ape. oll >edhag Aniounds.

 

[ un $c 4-4 clandae fry eansl City of Shockebon, hase Ant

 

Sohn Doe I-32:

 

2 UAbpe het damace Asgiact Well jad r Arl ohw Dee

 

 

F. Ovgnt Such Othe, releds Ag it AY Appear dhid Qlarahtf
iS ta hHel.

 

 

pate [rele
Q-especttally Subhy teed,
kif Lie haneriel A.A. MARCH Sohn mw ATV 22

 

[325 Lroler Blvd
Dublin, CA Gd460¢

 

 

 

 

 

 

 

TITLE OF DOCUMENT: CASE NO.:

 

PAGE NO.___ OF [JDC TEMPLATE]

 
